DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent 1: the prior art fails to teach a specific circuit of a capacitive speaker, wherein the capacitive speaker has a capacitive load, comprising: 
	a first output stage circuit, wherein a positive power terminal of the first output stage circuit is coupled to a first power source, a negative power terminal of the first output stage circuit is connected to a node, and receives a voltage of the node as a second power source, a first audio input terminal of the first output stage circuit is connected to an input circuit and receives a first audio input signal from the input circuit, an output terminal of the first output stage circuit is connected to a first terminal of the capacitive load, and the first output stage circuit is configured to generate a first voltage signal according to the first audio input signal, a voltage of the first power source and the voltage of the second power source; and 
	a second output stage circuit, wherein a positive power terminal of the second output stage circuit is connected to the node and receives the voltage of the second power source through the node, a negative power terminal of the second output stage circuit is coupled to a third power source, a second audio input terminal of the second output stage circuit is connected to the input circuit and receives a second audio input signal from the input circuit, an output terminal of the second output stage circuit is connected to a second terminal of the capacitive load, and the second output stage circuit is configured to generate a second voltage signal according to the second audio input signal, the voltage of the second power source and a voltage of the third power source; 109P002056US21wherein the first output stage circuit outputs the first voltage signal to the capacitive load and the second output stage circuit outputs the second voltage signal to the capacitive load. 
	Furthermore, the above limitations in combination with the rest of disclosed limitations distinguish the claim from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lesso (US 20220060159)
Hoyerby (US 20190007010)
Hogan et al. (US 10911009)
Shen et al. (US 20190120883)
Shen et al. (US 10085089)
Endo (JP 5711041B2)
Ikeda (JP2005109665)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L TON/Primary Examiner, Art Unit 2654